Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Status of Claims

	Claims 1-4, 9-12, 14 and 17-21 are amended. Claim 22 is canceled and claim 23 is new. Claims 1-4, 6-12 and 14-21 and 23 are pending.

Response to Arguments
	Applicant’s arguments regarding the 101 rejection of the claims have been considered and are persuasive.
	Applicant’s amendments overcome the 101 rejection because they reflect a practical application of the abstract idea. The claims include features related to the user’s selection of notification preferences as well as the user’s response to the notification preferences allowing the blocking of the transaction.

Allowable Subject Matter

Claims 1-4, 9-12, 14 and 17-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claims. See response to arguments above.

The closest prior art is:

The closest prior art is:
20210158253 – Dolan
SYSTEM FOR EXECUTING AUTOMATIC RESOURCE TRANSFERS USING PREDICTIVE ELECTRONIC DATA ANALYSIS
Description
[0038] The degree to which the correlation score changes may depend on the level of correlation of the shared characteristics. For instance, a recurring transaction which has 100% exact shared characteristics with the original transaction may increase the correlation score by a relatively higher amount. Conversely, a recurring transaction which has only some shared characteristics or has characteristics which have a degree of change or variance compared to those in the original transaction (e.g., slightly different payment amounts, changes in payment platform, slight changes in spelling in the transaction label, or the like) may cause the correlation score to increase by a relatively lower amount. In some embodiments, the correlation score between sets of transactions may decrease based on a lack of shared characteristics. Additionally, the system may be configured to increase the correlation score based on recognizing certain characteristics of the transaction. For instance, transaction labels containing certain words related to periodic payments (e.g., “dues,” “bill,” “monthly,” or the like) may increase the correlation score by relatively higher amounts compared to resource transfers without such transaction labels. Furthermore, the system may assign higher weights to certain characteristics than others. For instance, the system may give greater weight to transaction dates, payment amounts, and recipients than to payment rails or transaction labels. In this way, the system may be able to account for some inconsistencies in a set of recurring transactions. If the correlation score for a set of transactions is above 0 but below the defined threshold, the potentially related resource transfers may be added to a candidate table for continued monitoring.

20170148020 – Vienravee
Systems And Methods For Use In Verifying Recurring Transactions To Payment Accounts
Description
[0060] In view of the above, the systems and methods herein may permit consumers to be involved in approving and/or declining scheduled recurring transactions to the consumers' payment accounts (e.g., after initial setup), thereby altering conventional authorization and/or clearing of recurring transactions. As such, the consumers and/or the merchants involved can reap the benefits of auto-pay type options, while still preserving further verification of the consumers' permissions to make such transactions. In this manner, the consumers are able to decline recurring transactions that reflect transactions and/or transaction amounts different than previously agreed to, and/or that are otherwise inconsistent with the consumers' intentions for  the recurring transactions to the payment accounts.

20130185191 – Ganor
SYSTEMS AND METHOD FOR CORRELATING TRANSACTION EVENTS
Background/Summary
[0003] However, each separate transaction event, analyzed alone, may only provide partial information necessary to detect fraud. In one example, a customer may be enrolled in a recurring credit card payment program making monthly payments to an authorized recipient. In one scenario, a fraudster may interrupt the payments by re-routing the payments to his/her personal account. Analyzed alone, the fraudulent transaction event may appear normal. The fraud detector may fail to recognize that the new payment is inconsistent with the previous pattern of recurring payments. Accordingly, such fraud may go undetected.
SUMMARY OF THE INVENTION
[0004] Some embodiments of the invention may correlate transaction events. Transaction events may be received that identify actions executed at a plurality of different types of source systems. For each transaction event, it may be determined whether or not the transaction event is equivalent to a previous transaction event using for example an equivalence relationship. The equivalence relationship may define events as being equivalent when each of the events has a subset of parameters that match exactly and a different subset of parameters that match approximately and not exactly. Equivalent transaction events may be correlated.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William E. Rankins whose telephone number is 571-270-3465.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694